Title: Remarks & Occurences—in Sepr. [1769]
From: Washington, George
To: 





               
                  Septr. 1st. Finished Sowing Wheat at my Mill Plantation in all Bushels
                  75.
               
               
                  4. Finished Sowing Wheat at Muddy hole with
                  96
               
               
                  11. Began to get Fodder at the Mill.
                  
               
               
                  12. Sowed all the Corn ground at Doeg Run withWheat except some of the Swamps which were left for Barley
                  65½
               
               
                  Began to get Fodder at Muddy hole.
                  
               
               
                  14. Finished sowing Corn Gd. Wheat in the Neck.
                  
               
               
                  15. Began to get Fodder there.
                  
               
               
                  27. Finished sowing the Fallowed Gd. in the Neck with Bushels
                  151
               
               
                  which makes in all sowed there
                  387½
               
               
                  Finished getting Fodder at the Mill.
                  
               
            
 


29. Finished getting Ditto at Muddy hole.
 


30. Finished getting Do. at Doeg Run.
Note. The Fallowed Ground above mentioned containd abt. 40 Acres & lay in that part of the 211 Acre Field next to Abednego Adams about 30 Acres of which was old Ground the Rest New.

This Land recd. its first Plowing in the month of Septr. & that part of it which the Corn Rows run through receivd no other Plowing. All the Wheat was Sowed—which was then plowed in and afterwards Harrowed. The other Part was cross Plowed, then sowed and Plowed in, and the end of the Field next to Abednego Adams Harrowed in the following manner—to wit—five Ridges, on Lands of eight feet each, harrowed, five others not harrowed—then 5 Harrowed & five not so for a good way. This was done to see which method was best that is whether the Wheat woud thrive better in the one way than the other & whether the Land was not preservd more by Harrowing than lying in Furrows.


   
   This land of Abednego Adams is probably land willed to his wife Mary Peake Adams by her father in 1761. After her death, Adams married Hannah Moss, of Fairfax County, and settled at Mount Gilead in Loudoun County.



